DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/002,816 filed on June 07, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 09/08/2021 responding to the Office action mailed on 07/12/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-12.

Allowable Subject Matter           
Claims 1-12 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record Nagano (US 2014/0263975) discloses most aspects of the claimed invention.  However, regarding claim 1, Nagano does not disclose that “the ROIC unit cell comprises an arm transistor, a disarm transistor, and a sense transistor, wherein said transistors provide active-quenching functionality for the GmAPD”.
Regarding claim 9, Nagano does not disclose “the ROIC unit cell having an active quenching circuit, wherein the ROIC unit is electrically coupled to the limit resistor and receives the current from the GmAPD, as limited by the limit resistor”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814